Title: To John Adams from Thomas Digges, 11 February 1781
From: Digges, Thomas,Church, William Singleton
To: Adams, John



Dr Sir

Feby. 11. 1781


My long silence has not been owing to any want of regard or attention to you, but has been solely occasiond by the imprudence and folly of some young men, whose conduct has produced a general hunt after Amns., the stoppage of letters, seizure of baggage &c. &c.—and it seems as if it would never have an end. The last who went from here Mr. Warren may have explaind in part what has happend. I am sorry to say, entre nous, that the bad refugee company that He kept here was in great measure the cause of his trouble and he seemingly got what He deservd. His imprudence and that of Mr. Brailsford will most likely be the cause of Trumbulls confinement many months longer than it otherways would, and I am very sorry for Him, because He is the only prudent and discreet Amn. I have seen here for a long time back. I wish to God they were all either gone or taken up, and that my Countrymen woud not permit their fools to come abroad.
The Bearer will explain his case and situation to You, He seems a clever deserving man and may stand in need of Your advice and recommendation how to act in the business He is upon, which is the recovery of some debts due to Him in Holland. Please to mention Him to Mr. Jan Spuyt, to whom He may be of service.
He will explain the state of things here better than I can do in the short space I have to write. He is Captain G—— r—— sh from your neighbourhood in this kingdom. Please to appologise to Mr. Spuyt for my want of time to write Him. The times are too much against us yet to open the contraband commerce which we formerly dealt in successfully, and I do not yet know the charges of sending goods via Ostend.
I have lately forwarded you four or five parcells books by that rout. I send them to Mr. Frs. Bowens mert. Ostend with an under cover For Messrs. De Neufville & son which also covers another direction to Mr. Schorn. I some time ago forwarded a letter from Mr. Jones to Mr. S—— rle. Pray inquire of Mr. S– le if He ever got it for having no answer, there is uneasiness about it.


I am yrs mo Respectfully
W. S. C.


I sent yesterday a small parcell pamphlets to Ostend as above.

